Case 1:19-cv-05789-PAE Document5 Filed 06/27/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Triton Pacific Securities, LLC Plaintiff,
Case No. 19-05789
-V-
Mission Critical Services Corp. Rule 7.1 Statement
Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

Triton Pacific Securities, LLC (a private non-governmental party)

certifies that the following are corporate parents, affiliates and/or subsidiaries of
said party, which are publicly held.

NONE.

mye

Date; June 27,2019 i
Signature of Attorney \

{
i
i
~
\,
.
i Ss
/ .
/ ba cacsatct
/
hee)

Attorney Bar Code: 4594081

Form Rule7_l.pdf SDNY Web 10/2007
